IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

TRUSTEES OF THE INDIANA STATE
COUNCIL OF ROOFERS HEALTH AND
WELFARE FUND, et ai.,

CASE NO. 1|:17-cv-786-TSB
Plaintiffs,
JUDGE TIMOTHY S. BLACK

-VS-

GAINES MECHANICAL
CONTRACTORS, INC.,

 

Defendant.
CONSENT JUDGMENT

WHEREAS, on November 20, 2017, Plaintiffs Trustees of the Indiana State Council of
Roofers Health and Welfare Fund filed this lawsuit against Defendant Gaines Mechanical
Contractors, Inc., seeking to recover delinquent fringe benefit contributions and other amounts
owed by Defendant to Plaintiffs;

WHEREAS, on December 28, 2017, Plaintiffs filed their First Amended Complaint,
adding as plaintiffs the Trustees of the Sheet Metal Workers Union Local No. 24, Cincinnati Area
Retirement Plan, and the Trustees of the Sheet Metal Workers Local 24 Supplemental
Unemployment Benefit Trust Fund;

WHEREAS, according to the findings of a payroll audit of Defendant, it was determined
that Defendant owed Plaintiffs $16,307.36 in unpaid contributions for the period October 1, 2016
to March 31, 2019;

WHEREAS, in connection with the unpaid contributions owed by Defendant to Plaintiffs,
it was determined that Defendant owed $359.57 in liquidated damages, $5,286.10 in accrued

interest, $2,715.56 in audit costs, and $5,459.00 in attorney’s fees and costs;
WHEREAS, as of November 8, 2019, Defendant has paid a total of $7,500.00 toward the
amounts owed to Plaintiffs;

WHEREAS, the parties have agreed to resolve this action the need for further liti gation;

NOW THEREFORE, based upon the consent of the parties to this action, IT IS
HEREBY ORDERED that JUDGMENT IS ENTERED against Defendant and in favor of
Plaintiffs, subject to the following terms:

L. This Court has jurisdiction pursuant to Sections 502 and 515 of the Employment
Retirement Income Security Act of 1974, as amended (“ERISA”), which are codified at 29 U.S.C.
§§ 1132 and 1145, as this is a suit against an employer for failing to make required contributions
to an employee benefit fund. Jurisdiction is also conferred upon this Court pursuant to Section
301(a) of the Labor Management Relations Act of 1947 (“LMRA”), 29 U.S.C. § 185(a), as this
suit alleges violations of a collective bargaining agreement involving an employer and labor
organization. Venue is appropriate in this Court under Section 502(e)(2) of ERISA, 29 U.S.C. §
1132(e)(2). The First Amended Complaint in this lawsuit states a claim upon which relief may be
granted against Defendant.

2. Defendant acknowledges that it owed Plaintiffs a total of $30,217.59, consisting of
unpaid contributions for the period October 1, 2016 to March 31, 2019, liquidated damages,
interest, audit costs, and attorney fees and costs, as provided under ERISA and the CBA. Plaintiffs
acknowledge that Defendant has paid a total of $7,500.00 toward the amount owed, leaving a
balance of $22,717.59.

=; Defendant agrees that it will pay the remaining amount owed, as set forth in the

previous paragraph, through ten monthly installments. The first 9 monthly installment payments
shall be in the amount of $2,500.00. The tenth and final monthly installment payment shall be in
the amount of $127.59.

4. Payments shall be made payable to the Sheet Metal Workers Local No. 24 and shall
be mailed to counsel for Plaintiffs. Payments shall be made on or before the first day of the month
in which they are due, beginning on December 1, 2019.

5, Defendant agrees to make and continue making monthly payments regardless of
whether this Consent Judgment has been entered by the Court.

6. Plaintiffs shall take no action in furtherance of executing upon this Judgment, and
Defendant shall not be considered to have failed to satisfy this Judgment or otherwise be in breach
of its terms, unless and until Defendant fails to make any one or more of the monthly payments as
specified above. Plaintiffs further agree to give Defendant notice and an opportunity to cure a
failure to make a monthly payment before taking action to execute upon the judgment, with such
cure period to be no less than seven days.

a In the event Defendant should fail to make ongoing fringe benefit contributions
during the term of this Consent Judgment, the Funds may exercise any legal or equitable remedies

to collect the amounts due.

ENTERED:

Judge

findte S. Back
—_—> ®

Dated:

D)D4 [p920
APPROVED AND AGREED:

/s/ Paul E. Stoehr
Paul E. Stoehr (OH #0096213)
Attorney for Plaintiffs

i a ee

Gaines Mechanical ‘Contractors, Inc.

Luce Gaines

Printed Name

Lresy Cerf

Job Title
L/ 12/2020

 

Date
